IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ZARON VONSHEA BROWN,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NOS. 1D16-0087 & 1D16-0089

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 20, 2017.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

Andy Thomas, Public Defender, and Susannah C. Loumiet, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.